DETAILED ACTION

This action is responsive to the following communication: The claims filed 09/24/2021.  This action is made non-final.
Claims 1-20 are pending in the case.  Claims 1, 10, 19 and 20 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claims for the benefit of U.S. Patent application No. 16/821,017 filed on 03/17/2020 which is a Continuation of U.S. Patent application No. 16/261,878 filed on 01/30/2019 which is a Continuation of U.S. Patent application No. 13/972,291 filed on 08/21/2013 (now U.S. Patent No. 10,209,858) which is a Continuation application of a prior-filed application (No. 12/728,357) which in turn claims the benefit of U.S. Application No. 61/163,259 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims as mapped in the below table of U. S. Patent No. 11,093,106 (hereinafter as ‘106).

Instant application No. 17/484,018
Co-pending application No. 11,093,106
Claim 1. 
A portable communication terminal comprising: 
a touch screen; and 
a processor configured to: 
- display, via the touch screen, a combined graphical user interface representing a first application and a second application, 





- receive, via the touch screen, a first input on the combined graphical user interface,
-  in response to the first input, display, via the touch screen, a first content corresponding to the first application in a first region of the touch screen and a second content corresponding to the second application in a second region of the touch screen, 
- identify a request to display a third region including one or more graphical icons, 
- in response to the request, display, via the touch screen, the one or more graphical icons in the third region, 

- select, based on a second input, a graphical icon from the one or more graphical icons, and 

- display, via the touch screen, a third content, corresponding to a third application related to the graphical icon, in the first region of the touch screen or the second region of the touch screen, 
- wherein the first application, the second application, and the third application are different applications.  
Claim 1.
A portable communication terminal comprising: 
a touch screen; and 
a processor configured to: 
- control the touch screen to display a combined graphical user interface including a first graphical user interface representing a first application and a second graphical user interface representing a second application, wherein the first graphical user interface and the second graphical user interface are separated from each other within the combined graphical user interface by a divider, 
- receive, via the touch screen, a first input on the combined graphical user interface, 
- control the touch screen to display, in response to the first input, a first content corresponding to the first application in a first region of the touch screen and a second content corresponding to the second application in a second region of the touch screen,
- identify a request to display one or more graphical user interfaces, 
- control the touch screen to display, in response to the request, the one or more graphical user interfaces in a third region, 

- select, based on a second input, a third graphical user interface from the one or more graphical user interfaces, and 
- control the touch screen to display a third content corresponding to a third application related to the third graphical user interface in the first region of the touch screen or the second region of the touch screen, wherein the first application, the second application, and the third application are different applications.
Claim 2
Claim 2
Claim 3
Claim 1
Claim 4
Claim 9
Claim 5-9
Claims 4-8
Claim 10
Claim 1 above where it would have been obvious to implementing a method to execute the features recited in claim 1.
Claim 11
It would have been obvious to implementing a method to execute the features recited in claim 2.
Claim 12
It would have been obvious to implementing a method to execute the features recited in claim 1.
Claim 13
It would have been obvious to implementing a method to execute the features recited in claim 9.
Claims 14-18
It would have been obvious to implementing a method to execute the features recited in claims 4-8.
Claim 19
It would have been obvious to implementing a program stored in a media when executed by a processor execute the features recited in claim 1.
Claim 20
Claim 1 in view of design choice where the only feature different from claim 1 and claim 20 are related to layout of application content.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made to implement these features as a matter of design choice.



As seen in the above table, the claims of the ‘106 patent contains every element of claims 1-20 of the instant application and as such they render claims 1-20 of the instant application obvious; therefore are not patently distinct from the earlier patent claims and are unpatentable for obvious-type double patenting.  

Claims 1-4, 8, 10-13, 17, 19-20 are rejected on the ground of nonstatutory double patenting over claims as mapped in the below table of U. S. Patent No. 11,204,680 (hereinafter as ‘680) in view of Sudo et al. (US 20080024666 A1).

Instant application No. 17/484,018
US Patent No. 11,204,680
Claim 1. 
A portable communication terminal comprising: 
a touch screen; and 
a processor configured to: 

- display, via the touch screen, a combined graphical user interface representing a first application and a second application, 

- receive, via the touch screen, a first input on the combined graphical user interface,

-  in response to the first input, display, via the touch screen, a first content corresponding to the first application in a first region of the touch screen and a second content corresponding to the second application in a second region of the touch screen, 
- identify a request to display a third region including one or more graphical icons, 
- in response to the request, display, via the touch screen, the one or more graphical icons in the third region, 

- select, based on a second input, a graphical icon from the one or more graphical icons, and 

- display, via the touch screen, a third content, corresponding to a third application related to the graphical icon, in the first region of the touch screen or the second region of the touch screen, 
- wherein the first application, the second application, and the third application are different applications.  

Claim 3.
[from claim 1] An electronic device comprising: 
a display; and (claim 3: touch input)
a processor operatively coupled to the display, the processor configured to: 
- control the display to display first information related to a first application program on the display; 
Sudo et al. discloses a combined graphical user interface representing a first application and a second application (see Figs. 5(a), 5(b) and ¶ 0071-0073; ‘TV & the Internet’).
- receive a first input related to a display division; 
- divide the display into a first region and a second region; 
- control the display to display the first information related to the first application program over an entirety of the first region of the display and second information related to a second application program over an entirety of the second region of the display; 
- receive a second input related to a change of the second application program in the first region; 
- control the display to display, in response to the second input, an application program list to overlap at least part of the first information displayed in the first region; 
- receive a third input related to a third application program included in the displayed application program list; and 
- control the display to replace, in response to the third input, the second information displayed in the second region with third information related to the third application program, 
- wherein the application program list includes a first object of the first application program, a second object of the second application program, and a third object of the third application program, and wherein the second object included in the application list is displayed differently from the third object.
Claim 2
Claim 3: (from claim 1) control the display to display the first information related to the first application program over an entirety of the first region of the display and second information related to a second application program over an entirety of the second region of the display
Claim 3
Sudo et al. discloses a combined graphical user interface representing a first application and a second application (see Figs. 5(a), 5(b) and ¶ 0071-0073; ‘TV & the Internet’).
Claim 4
Sudo et al. discloses a combined graphical user interface representing a first application and a second application (see Figs. 5(a), 5(b) and ¶ 0071-0073; ‘TV & the Internet’).
Claim 8
Claim 3
Claim 10
Claim 6 in view of Sudo et al. which discloses a combined graphical user interface representing a first application and a second application (see Figs. 5(a), 5(b) and ¶ 0071-0073; ‘TV & the Internet’).
Claim 11
Claim 6: displaying the first information related to the first application program over an entirety of the first region of the display and second information related to a second application program over an entirety of the second region of the display
Claims 12-13
Sudo et al. discloses a combined graphical user interface representing a first application and a second application (see Figs. 5(a), 5(b) and ¶ 0071-0073; ‘TV & the Internet’).
Claim 17
Claim 6
Claim 19
Claim 3 above where it would have been obvious to implementing a program stored in a media when executed by a processor execute the features recited in claim 3.
Claim 20
Claim 3 in view of design choice where the only feature different from claim 1 and claim 20 are related to layout of application content.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made to implement these features as a matter of design choice.


As seen in the above table, the claims of the ‘680 patent contains every element of the claims of the instant application except for the limitations “a combined graphical user interface representing a first application and a second application.”  However, Sudo et al. is relied upon for teaching the well-known feature.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the user interface of the claims recited in the patent ‘680 to include the feature of displaying a combined graphical user interface representing a first application and a second application as taught by Sudo et al. to achieve the claimed invention.  One would be motivated to make such a combination is to allow the user to easily change the screen arrangement to have a plurality of content displayed on a single screen (see Sudo et al. [0002]).
As such the patented claims render claims 1-4, 8, 10-13, 17, 19-20 of the instant application obvious; therefore are not patently distinct from the earlier patent claims and are unpatentable for obvious-type double patenting.  

Claims 1-4, 8-13, 17, 19-20 are rejected on the ground of nonstatutory double patenting over claims as mapped in the below table of U. S. Patent No. 10,209,858 (hereinafter as ‘858) in view of Sudo et al. (US 20080024666 A1).

Instant application No. 17/484,018
US Patent No. 10,209,858
Claim 1. 
A portable communication terminal comprising: 

a touch screen; and 
a processor configured to: 

- display, via the touch screen, a combined graphical user interface representing a first application and a second application, 

- receive, via the touch screen, a first input on the combined graphical user interface,

-  in response to the first input, display, via the touch screen, a first content corresponding to the first application in a first region of the touch screen and a second content corresponding to the second application in a second region of the touch screen, 
- identify a request to display a third region including one or more graphical icons, 
- in response to the request, display, via the touch screen, the one or more graphical icons in the third region, 

- select, based on a second input, a graphical icon from the one or more graphical icons, and 

- display, via the touch screen, a third content, corresponding to a third application related to the graphical icon, in the first region of the touch screen or the second region of the touch screen, 
- wherein the first application, the second application, and the third application are different applications.  

Claim 6.
A mobile terminal comprising: 
- a storage for storing a plurality of applications;
- a touch screen; 
- a controller operatively coupled to the touch screen, the controller configured to: 
Sudo et al. discloses a combined graphical user interface representing a first application and a second application (see Figs. 5(a), 5(b) and ¶ 0071-0073; ‘TV & the Internet’);
Sudo et al. (see Figs. 5(a), 5(b) and ¶ 0071-0073; ‘TV & the Internet’)

+ display, in a single-window arrangement on the touch screen, a first view area of a first application being executed, wherein the first view area occupies an entire view area of the touch screen except a status bar area; 

+ in response to detecting a first touch event, display a second view area that displays one or more icons, the second view area overlying at least a portion of the first view area; 


+ in response to detecting a first tap touch event on a first icon in the second view area, reduce a size of the first view area to display a multi-window arrangement on the touch screen, wherein the multi-window arrangement comprises the reduced first view area of the first application and a third view area of a second application associated with the first icon, and wherein the reduced first view area of the first application and the third view area of the second application collectively occupy a same area as the first view area of the first application in the single-area arrangement; and 
+ in response to detecting a second tap touch event on a second icon in the second view area, display, in the multi-window arrangement, a fourth view area of a third application associated with the second icon, the fourth view area replacing the reduced first view area or the third view area by occupying a same window thereof and according to a predetermined criteria, 
+ wherein, to replace the reduced first view area or the third view area according to the predetermined criteria, the controller is further configured to: determine which of the first application and the second application has been open for a longer period of time, and replace a view area corresponding to one of the first application and the second application open for the longer period of time with the fourth view area, or determine a period of time from when a latest user action was detected for each of the first application and the second application, and replace a view area corresponding to one of the first application and the second application whose period of time from when the latest user action was detected is longer
Claim 2
Claim 6.
Claim 3
Sudo et al. discloses a combined graphical user interface representing a first application and a second application (see Figs. 5(a), 5(b) and ¶ 0071-0073; ‘TV & the Internet’).
Claim 4
Sudo et al. discloses a combined graphical user interface representing a first application and a second application (see Figs. 5(a), 5(b) and ¶ 0071-0073; ‘TV & the Internet’).
Claim 8
Claim 6
Claim 9
Claim 6
Claim 10
Claim 1 in view of Sudo et al. which discloses a combined graphical user interface representing a first application and a second application (see Figs. 5(a), 5(b) and ¶ 0071-0073; ‘TV & the Internet’).
Claim 11
Claim 1
Claims 12-13
Sudo et al. discloses a combined graphical user interface representing a first application and a second application (see Figs. 5(a), 5(b) and ¶ 0071-0073; ‘TV & the Internet’).
Claims 17-18
Claim 1
Claim 19
Claim 1 above where it would have been obvious to implementing a program stored in a media when executed by a processor execute the features recited in claim 1.
Claim 20
Claim 6 in view of design choice where the only feature different from claim 6 and claim 20 are related to layout of application content.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made to implement these features as a matter of design choice.


As seen in the above table, the claims of the ‘858 patent contains every element of the claims of the instant application except for the limitations “a combined graphical user interface representing a first application and a second application” and “receive, via the touch screen, a first input on the combined graphical user interface.”  However, Sudo et al. is relied upon for teaching the well-known feature.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the user interface of the claims recited in the patent ‘680 to include the feature of displaying a combined graphical user interface representing a first application and a second application as taught by Sudo et al. to achieve the claimed invention.  One would be motivated to make such a combination is to allow the user to easily change the screen arrangement to have a plurality of content displayed on a single screen (see Sudo et al. [0002]).
As such the patented claims render claims 1-4, 8-13, 17-20 of the instant application obvious; therefore are not patently distinct from the earlier patent claims and are unpatentable for obvious-type double patenting.  


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Davis et al. (US 7802206 B1; hereinafter as Davis) in view of Sudo et al. (US 20080024666 A1; hereinafter as Sudo) and Chaudhri et al (Pub No. US 2006/0015818 A1; hereinafter Chaudhri).

As to claims 1, 10 and 19, Davis discloses:
A method, a non-transitory machine-readable storage medium and an electronic device (see Fig. 9 and Col. 1, line 65 through Col. 2, line 6, Col. 11, lines 35-44) comprising: 
a touch screen (see Fig. 9 and Col. 11, lines 43-50; display device 905 which can be implemented in different forms including touch-screen displays); and 
a processor (see Fig. 9 and Col. 11, lines 36-42) configured to: 
display, via the touch screen, a [combined] graphical user interface representing a first application and a second application (see Fig. 3B and Col. 8, lines 47-67; “Display Options” window 310 comprising graphical user interface representing “To-do” application and “E-mail” application.  Col. 5, line 64 through Col. 6, line 10; message display cell and the to-do display cell are optional and may be deactivated according to user configuration), 
receive, via the touch screen, a first input on the [combined] graphical user interface (see Fig. 3B and Col. 8, lines 47-67; “Display Options” window 310 comprising graphical user interface representing “To-do” application and “E-mail” application.  Col. 5, line 64 through Col. 6, line 10; message display cell and the to-do display cell are optional and may be deactivated according to user configuration), 
in response to the first input, display, via the touch screen, a first content corresponding to the first application in a first region of the touch screen and a second content corresponding to the second application in a second region of the touch screen (see Fig. 3E and Col. 5, line 64 through Col. 6, line 10; message display cell and the to-do display cell are optional and may be deactivated according to user configuration; message display cell displays content of the message application and the to-do display cell displays content of the to-do application).
Davis does not appear to teach the graphical user interface is a combined graphical user interface representing a first application and a second application.
However, Sudo is relied upon for teaching this feature.  Specifically, Sudo teaches a method and a system configure to display graphical user interface is a combined graphical user interface representing a first application and a second application (see Figs. 5(a), 5(b) and ¶ 0071-0073; ‘TV & the Internet’).
Both teachings, each discloses the feature of displaying multiple windows on a screen.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the user interface of Davis to include the window configuration menu comprising a combined graphical user interface representing a first application and a second application as taught by Sudo to allow the user to activate the multiple window layout as claimed.  One would be motivated to make such a combination is to allow the user to easily change the screen arrangement to have a plurality of content displayed on a single screen (see Sudo ¶ 0002).
Davis as modified by Sudo does not appear to teach the following limitations, but Chaudhri is relied upon for teaching the deficiencies:
identify a request to display a third region including one or more graphical icons (see Figs. 5-6 and ¶¶ 0082-0084; the user can click on icon 501 to activate configuration bar 601 which provides access to various widgets that can be placed on the dashboard), 
in response to the request, display, via the touch screen, the one or more graphical icons in the third region (see Figs. 5-6 and ¶¶ 0082-0084; configuration bar 601 which provides access to various widgets), 
select, based on a second input, a graphical icon from the one or more graphical icons (see Figs. 6-9 and ¶ 0086; the user can drag widgets from configuration bar 601 onto the surface of the dashboard or anywhere on the screen using standard drag-and-drop functionality), and 
display, via the touch screen, a third content, corresponding to a third application related to the graphical icon, in the first region of the touch screen or the second region of the touch screen (see Figs. 6-9 and ¶0086-0089; multiple instances of the widgets can be activated such as calculator widget 801, music player widget 901), 
wherein the first application, the second application, and the third application are different applications (see Figs. 6-9 and ¶¶ 0082-0089; different widgets can be activated including the currently displayed widget).  
Both references, each discloses a user interface for displaying multiple windows on the screen. It would have been obvious to one of ordinary skill in the art at the time the invention was made to, having Chaudhri and Davis's teachings in front of them, to have modified the graphical user interface disclosed in Davis to include the feature of controlling the display to display the new widget/application over/at the location of already displayed application to provide easy access to commonly used user interface elements without introducing additional clutter or confusion (see Chaudhri ¶ 0019).

As to claims 2 and 11, the rejection of claim 1/10 is incorporated. Davis/Sudo and Chaudhri further disclose: wherein the processor is configured to: perform, in response to the first input, the first application and the second application concurrently (Davis: see Fig. 3E and Col. 5, line 64 through Col. 6, line 10; message display cell and the to-do display cell are optional and may be deactivated according to user configuration; message display cell displays content of the message application and the to-do display cell displays content of the to-do application).  

As to claims 3 and 12, the rejection of claim 1/10 is incorporated. Davis/Sudo and Chaudhri further disclose: wherein the combined graphical user interface including a first graphical icon corresponding to the first application and a second graphical icon corresponding to the second application, and the first graphical icon and the second graphical icon are separated from each other within the combined graphical user interface by a divider (Davis: see Fig. 3B and Col. 8, lines 47-67; “Display Options” window 310 comprising graphical user interface representing “To-do” application and “E-mail” application.  Col. 5, line 64 through Col. 6, line 10; message display cell and the to-do display cell are optional and may be deactivated according to user configuration.  Sudo: see Figs. 5(a), 5(b) and ¶ 0071-0073; ‘TV & the Internet’).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the user interface of Davis to include the window configuration menu comprising a combined graphical user interface representing a first application and a second application as taught by Sudo to allow the user to activate the multiple window layout as claimed.  One would be motivated to make such a combination is to allow the user to easily change the screen arrangement to have a plurality of content displayed on a single screen (see Sudo ¶ 0002).

As to claims 4 and 13, the rejection of claim 3/12 is incorporated. Davis/Sudo and Chaudhri further disclose: generate the combined graphical user interface using a third input to combine the first graphical icon and the second graphical icon prior to the displaying of the combined graphical user interface (Davis: see Fig. 3B and Col. 8, lines 47-67; “Display Options” window 310 comprising graphical user interface representing “To-do” application and “E-mail” application.  Col. 5, line 64 through Col. 6, line 10; message display cell and the to-do display cell are optional and may be deactivated according to user configuration.  Sudo: see Figs. 5(a), 5(b) and ¶ 0071-0073; ‘TV & the Internet’).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the user interface of Davis to include the window configuration menu comprising a combined graphical user interface representing a first application and a second application as taught by Sudo to allow the user to activate the multiple window layout as claimed.  One would be motivated to make such a combination is to allow the user to easily change the screen arrangement to have a plurality of content displayed on a single screen (see Sudo ¶ 0002).

As to claims 5 and 14, the rejection of claim 1/10 is incorporated. Davis/Sudo and Chaudhri further disclose: select at least a portion of the first content in response to a fourth input, and move the at least a portion of the first content from the first region to the second region (Chaudhri: see Fig. 9 and ¶¶ 0086-0089; the user can move widget 801 or any widget after it has been placed to any other desired location on the screen).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to, having Chaudhri and Davis's teachings in front of them, to have modified the graphical user interface disclosed in Davis to include the feature of controlling the display to display the new widget/application over/at the location of already displayed application to provide easy access to commonly used user interface elements without introducing additional clutter or confusion (see Chaudhri ¶ 0019).

As to claims 6 and 15, the rejection of claim 5/14 is incorporated. Davis/Sudo and Chaudhri further disclose: perform the moving in response to a drag and drop input (Chaudhri: see Fig. 9 and ¶¶ 0086-0089; the user can move widget 801 or any widget after it has been placed to any other desired location on the screen; the widgets are moved using standard drag-and-drop functionality).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to, having Chaudhri and Davis's teachings in front of them, to have modified the graphical user interface disclosed in Davis to include the feature of controlling the display to display the new widget/application over/at the location of already displayed application to provide easy access to commonly used user interface elements without introducing additional clutter or confusion (see Chaudhri ¶ 0019).

As to claims 7 and 16, the rejection of claim 5/14 is incorporated. Davis/Sudo and Chaudhri further disclose: perform a specified function using the second application in the second region, based at least in part on the at least a portion of the first content moved from the first region (Davis: See Col. 2, lines 7-19; displaying information in a dynamically sizable cell in the display of the handheld device, wherein the cell comprises a portion of the display and the size of the cell is adjusted in response to the amount of information it contains. Embodiments of the present invention are enabled to display the information in a plurality of dynamically sizable on-screen displayed cells or windows which display different categories of information. Embodiments are also enabled to adjust cell size in response to the size of the other cells in the display and/or based on the data to be displayed and/or user defined cell display options).  

As to claims 8 and 17, the rejection of claim 1/10 is incorporated. Davis/Sudo and Chaudhri further disclose: identify a signal corresponding to the received first input using the touch screen (Davis: see Fig. 9 and Col. 11, lines 43-50; display device 905 which can be implemented in different forms including touch-screen displays).  

As to claims 9 and 18, the rejection of claim 1/10 is incorporated. Davis/Sudo and Chaudhri further disclose: in response to the request, reduce a size of the first region and/or a size of the second region in order to display the third region (Davis: See Col. 2, lines 7-19; displaying information in a dynamically sizable cell in the display of the handheld device, wherein the cell comprises a portion of the display and the size of the cell is adjusted in response to the amount of information it contains).  

As to claim 20, Davis discloses:
A portable communication terminal (see Fig. 9 and Col. 1, line 65 through Col. 2, line 6, Col. 11, lines 35-44) comprising: 
a touch screen (see Fig. 9 and Col. 11, lines 43-50; display device 905 which can be implemented in different forms including touch-screen displays); and 
a processor (see Fig. 9 and Col. 11, lines 36-42) configured to: 
display, via the touch screen, a [combined] graphical user interface for concurrently launching a first application and a second application (see Fig. 3B and Col. 8, lines 47-67; “Display Options” window 310 comprising graphical user interface representing “To-do” application and “E-mail” application.  Col. 5, line 64 through Col. 6, line 10; message display cell and the to-do display cell are optional and may be deactivated according to user configuration), 
receive, via the touch screen, a first input on the [combined] graphical user interface (see Fig. 3B and Col. 8, lines 47-67; “Display Options” window 310 comprising graphical user interface representing “To-do” application and “E-mail” application.  Col. 5, line 64 through Col. 6, line 10; message display cell and the to-do display cell are optional and may be deactivated according to user configuration), 
in response to the first input, concurrently launch the first application and the second application and display, via the touch screen, a first execution screen corresponding to the first application [in a left-side region of the touch screen] and a second execution screen corresponding to the second application [in a right-side region of the touch screen, wherein the left-side region and the right-side region comprise a split-screen of the touch screen] (see Fig. 3E and Col. 5, line 64 through Col. 6, line 10; message display cell and the to-do display cell are optional and may be deactivated according to user configuration; message display cell displays content of the message application and the to-do display cell displays content of the to-do application), 
Davis does not appear to teach the graphical user interface is a combined graphical user interface representing a first application and a second application; and display, via the touch screen, a first execution screen corresponding to the first application in a left-side region of the touch screen and a second execution screen corresponding to the second application in a right-side region of the touch screen, wherein the left-side region and the right-side region comprise a split-screen of the touch screen.
However, Sudo is relied upon for teaching this feature.  Specifically, Sudo teaches a method and a system configure to display graphical user interface is a combined graphical user interface representing a first application and a second application (see Figs. 5(a), 5(b) and ¶ 0071-0073; ‘TV & the Internet’) and display, via the touch screen, a first execution screen corresponding to the first application in a left-side region of the touch screen and a second execution screen corresponding to the second application in a right-side region of the touch screen, wherein the left-side region and the right-side region comprise a split-screen of the touch screen (see Figs. 5(a), 5(b) and ¶ 0071-0073; ‘TV & the Internet’ will cause the TV content to be displayed on the left and Internet content displayed on the right).
Both teachings, each discloses the feature of displaying multiple windows on a screen.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the user interface of Davis to include the window configuration menu comprising a combined graphical user interface representing a first application and a second application as taught by Sudo to allow the user to activate the multiple window layout as claimed.  One would be motivated to make such a combination is to allow the user to easily change the screen arrangement to have a plurality of content displayed on a single screen (see Sudo ¶ 0002).
Davis as modified by Sudo does not appear to teach the following limitations, but Chaudhri is relied upon for teaching the deficiencies:
while the first execution screen and the second execution screen are displayed, identify a request to display one or more graphical icons in a lower region of the touch screen (see Figs. 5-6 and ¶¶ 0082-0084; the user can click on icon 501 to activate configuration bar 601 which provides access to various widgets that can be placed on the dashboard.  ¶ 0085; the user can move configuration bar 601 to any location on the screen by dragging it), 
in response to the request, display, via the touch screen, the one or more graphical icons in the lower region of the touch screen, wherein the lower region overlaps the right-side region and the left-side region (see Figs. 5-6 and ¶¶ 0082-0084; the user can click on icon 501 to activate configuration bar 601 which provides access to various widgets that can be placed on the dashboard.  ¶ 0085; the user can move configuration bar 601 to any location on the screen by dragging it), 
select, based on a second input, a graphical icon from the one or more graphical icon (see Figs. 6-9 and ¶ 0086; the user can drag widgets from configuration bar 601 onto the surface of the dashboard or anywhere on the screen using standard drag-and-drop functionality)s, and 
in response to the second input, launch a third application related to the selected graphical icon and display, via the touch screen, a third execution screen, corresponding to the third application, in one of the left-side region or the right-side region of the split-screen of the touch screen (see Figs. 6-9 and ¶0086-0089; multiple instances of the widgets can be activated such as calculator widget 801, music player widget 901.  Widgets can be removed or moved to any locations on the screen), 
wherein the first application, the second application, and the third application are different applications (see Figs. 6-9 and ¶¶ 0082-0089; different widgets can be activated including the currently displayed widget).  
Both references, each discloses a user interface for displaying multiple windows on the screen. It would have been obvious to one of ordinary skill in the art at the time the invention was made to, having Chaudhri and Davis's teachings in front of them, to have modified the graphical user interface disclosed in Davis to include the feature of controlling the display to display the new widget/application over/at the location of already displayed application to provide easy access to commonly used user interface elements without introducing additional clutter or confusion (see Chaudhri ¶ 0019).                                                                                                  

Conclusion

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Bae et al. (US 2008/0195961 A1): discloses a device and method for intuitively executing various functions by manipulating function widgets arranged on an idle mode screen. The onscreen function execution method of the present invention includes displaying an idle mode screen having a widget box containing at least one widget icon, arranging at least one widget by moving the at least one widget icon representing the at least one widget out of the widget box and positioning the at least one widget icon at a position on the idle mode screen and enabling, if a widget selection command is detected on the at least one widget, the at least one widget. The execution method enables a user to customize an idle mode screen with functional objects.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179